Citation Nr: 0842825	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-25 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for type II diabetes 
mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right upper extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left upper extremity.

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

6.  Entitlement to an increased (compensable) rating for 
erectile dysfunction.

7.  Entitlement to service connection for diabetic 
retinopathy as secondary to service-connected type II 
diabetes mellitus.

8.  Entitlement to service connection for elevated 
cholesterol as secondary to service-connected type II 
diabetes mellitus.

9.  Entitlement to service connection for hypertension as 
secondary to service-connected type II diabetes mellitus, to 
include whether new and material evidence has been presented 
to reopen the claim.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to October 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9 filing received in July 2005, the requested 
a video-conference hearing before the Board.  The RO 
acknowledged the veteran's request for a hearing before the 
Board in its Appeal Certification Worksheet, but there is no 
documentation of record that the veteran was placed on the 
video-conference docket.  This case, therefore, must be 
remanded to schedule the veteran for a video-conference 
hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video-conference 
hearing at the RO before the Board in the order 
that the request was received.  Notice should be 
sent to the appellant and to his representative in 
accordance with applicable regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

